Citation Nr: 0423017	
Decision Date: 08/20/04    Archive Date: 08/24/04	

DOCKET NO.  02-03 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer disease.

(The issue of whether a February 11, 1955 decision of the 
Board of Veterans' Appeals (Board) which denied service 
connection for duodenal ulcer disease should be reversed or 
revised on the grounds of clear and unmistakable error is the 
subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Alabama State Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January to June 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a decision of February 1955, the Board denied entitlement 
to service connection for duodenal ulcer disease.  Since the 
time of that decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.  


FINDINGS OF FACT

1.  In a decision of February 1955, the Board denied 
entitlement to service connection for duodenal ulcer disease.

2.  Evidence submitted since the time of the Board's February 
1955 decision is duplicative and/or cumulative, and of 
insufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  






CONCLUSIONS OF LAW

1.  The decision of the Board in February 1955 denying the 
veteran's claim for service connection for duodenal ulcer 
disease is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002).  

2.  Evidence received since the Board denied entitlement to 
service connection for duodenal ulcer disease in February 
1955 is new, but not material, and insufficient to a proper 
reopening of the veteran's claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp 2000); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the case at hand, in correspondence of July 2003, the RO 
provided notice to the veteran regarding the duty to notify 
him of the evidence he must provide, and of the evidence 
which the VA would obtain on his behalf.  The veteran was 
also provided a Statement of the Case, and various 
Supplemental Statements of the Case apprising him of various 
VA actions in his case.

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter "the Court") recent 
holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
that Veterans Claims Assistance Act (VCAA) notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a claim.  
However, under the circumstances of this case, the Board is 
of the opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision is 
not prejudicial.  See Pelegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran offered 
testimony before an Acting Member of the Board at the 
Montgomery, Alabama, RO in September 2003.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  
Moreover, the veteran has been given ample time to respond.  
Accordingly, notwithstanding Pelegrini, to allow the appeal 
to continue would not be prejudicial error to the veteran.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records, and VA 
medical examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issue on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Thus, adjudication of this claim poses no 
risk of prejudice to the veteran.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Accordingly, the Board concludes it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Under the circumstances, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  
Factual Background

In a decision of February 1955, the Board denied entitlement 
to service connection for duodenal ulcer disease.  In 
reaching that determination, the Board noted that, on 
examinations for enlistment and extended active duty, no 
pertinent pathology was in evidence.  An extract taken from a 
"sick book" revealed that the veteran had reported "sick" on 
a number of occasions from January 31 to May 25, 1951, while 
performing duty.  However, no diagnosis was ever given.  In a 
report of medical history at discharge, the veteran claimed 
active duodenal ulcer disease.  At that time, it was reported 
by the examining physician that the veteran had experienced 
stomach trouble for the past 1 1/2 years manifested by pain 
and burning in the epigastrium mostly at night, as well as 
discomfort on an empty stomach, and indigestion following the 
eating of greasy foods, which sometimes resulted in vomiting.  
The examiner further reported that the veteran had been told 
1 1/2 years earlier that he had an ulcer, though this had not 
been proven until radiographic studies of April 1951.  The 
diagnosis at that time was active duodenal ulcer.

Noted by the Board at the time of its decision was that a VA 
record of hospitalization dated in June 1954 listed and 
established a diagnosis of duodenal ulcer.  Also noted was 
that one of the veteran's private physicians had reported 
treatment of the veteran beginning in October 1951 for an 
"ulcerated stomach," with radiographic diagnoses and symptoms 
revealing a perforation in early April 1954.  Another of the 
veteran's private physicians stated that, prior to service, 
the veteran had always been "healthy," and "was never under 
the care of a doctor."

One of the veteran's former service associates, who 
reportedly kept the "sick book" at the dispensary during 
service, reported that the veteran often reported on sick 
call due to "stomach trouble."  Various other service 
associates and friends noted that, prior to service, the 
veteran had been "in good health."  However, upon entering 
service, he reportedly experienced numerous stomach problems, 
and reportedly suffered from "an ulcerated stomach."

Based on a review of the entire evidence of record, the Board 
concluded that the veteran's ulcer disease clearly and 
unmistakably preexisted his entry upon active military 
service.  The Board further concluded that gastrointestinal 
manifestations during service were characteristic of the 
veteran's preservice chronic condition, and showed no 
increase in disability during service.  Based on the evidence 
in its entirety, the Board concluded that there was no 
aggravation of the veteran's preservice duodenal ulcer 
disease.  Accordingly, service connection for a duodenal 
ulcer was denied.  

A VA record of hospitalization in August 1955 was significant 
for a diagnosis of chronic duodenal ulcer.

On August 28th, 2001, the RO received the veteran's 
"reopened" claim for service connection for duodenal ulcer 
disease.  Accompanying that claim was an August 2001 
statement from one of the veteran's private physicians to the 
effect that the veteran had a history of peptic ulcer 
disease, for which he had received treatment in the form of a 
75 percent gastrectomy in 1957.  Additionally noted was that 
the veteran suffered from continuing chronic gastrointestinal 
symptoms which required physician visits.

Received in December 2002 were private medical records 
covering the period from March 1998 to May 2002, showing 
treatment during that time for various gastrointestinal 
complaints, and other unrelated problems.  In an entry of mid 
August 2001, the veteran complained of continuing stomach 
problems, including indigestion.  A physical examination of 
the veteran's abdomen was negative for the presence of any 
tenderness or masses.  The pertinent clinical assessment was 
recurrent gastritis, status post gastrectomy; and remote 
duodenal ulcer. 

In an entry of mid May 2002, the veteran complained of 
epigastric discomfort which was somewhat relieved by Maalox.  
On physical examination, the veteran's abdomen showed no 
evidence of any mass or tenderness.  The pertinent assessment 
was peptic ulcer, status post gastrectomy.  

In late May 2002, there was noted the presence of a possible 
ulceration at the GE site of the veteran's stomach remnant.  

Received in February 2003 were private medical records 
covering the period from April 1990 to January 2003, showing 
treatment during that time for gastrointestinal complaints, 
and various other unrelated medical problems.  In an entry of 
mid January 2003, the veteran complained of "a lot of 
indigestion."  Physical examination of the veteran's abdomen 
was negative for the presence of any tenderness or masses.  
The clinical assessment was peptic ulcer.  

Received in May 2003 were private medical records covering 
the period from February 1956 to February 1957, showing 
treatment during that time for peptic ulcer disease.  At the 
time of a period of private hospitalization in late February 
1956, the veteran complained of the acute onset of 
excruciating pain in his epigastrium, which subsequently 
spread over his entire abdomen, and which was associated with 
both nausea and vomiting.  It was subsequently determined 
that the veteran was suffering from an acute abdomen with 
acute peritonitis secondary to a perforated peptic ulcer, 
which was subsequently surgically repaired.  

In late November 1957, the veteran gave a history of chronic 
indigestion since 1951.  Current complaints consisted of a 
recent episode of gastrointestinal bleeding.  The following 
month, the veteran underwent a Hofmeister subtotal resection, 
from which he made an uneventful recovery.  

In a statement of August 2003, the veteran's private 
physician indicated that his (i.e., the veteran's) peptic 
ulcer disease was "not related to prior military service."  

During the course of a September 2003 hearing before the 
undersigned Acting Member of the Board, the veteran offered 
testimony regarding the nature and longevity of his duodenal 
ulcer disease.  When questioned regarding the inception of 
his gastrointestinal pathology, the veteran indicated that he 
had no problems prior to his entry upon active duty.  See 
Transcript, p.3.  




 
Analysis

The veteran in this case seeks service connection for 
duodenal ulcer disease, claimed to have had its origin during 
his period of active military service.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only where new and 
material evidence has been presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for duodenal ulcer disease was filed on August 28, 2001, and, 
as such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge, at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision 
in February 1955, it was determined that the veteran's 
duodenal ulcer disease preexisted his entry upon active 
service, and was not aggravated therein.  While on a number 
of occasions in service, the veteran apparently reported to 
"sick call," no diagnosis for those visits was ever recorded.  
Moreover, as of the time of the veteran's service separation 
examination in May 1951, it was determined that the veteran 
had suffered from "stomach trouble" for a period of 
1 1/2 years.  Based on a review of the entire evidence of 
record, including various statements from the veteran's 
private physicians, and correspondence from a number of his 
service colleagues, the Board concluded that the veteran's 
gastrointestinal disorder clearly and unmistakably preexisted 
his entry upon active service.  The Board further concluded 
that manifestations of that disability in service were 
characteristic of the veteran's preservice chronic condition, 
and showed no increase in disability.  Accordingly, the Board 
concluded that there had been no inservice aggravation of the 
veteran's preexisting ulcer disease.  That determination was 
adequately supported by and consistent with the evidence then 
of record and is now final.

Evidence received since the time of the aforementioned Board 
decision, consisting of the veteran's testimony, and various 
VA and private treatment records and examination reports, 
while in some respects "new" in the sense that it was not 
previously of record, is not "material."  In that regard, 
certain records submitted by the veteran in conjunction with 
his current claim were previously of record, and are 
therefore "duplicative" and/or "cumulative."  Such evidence 
as was not previously of record shows only continued 
treatment for the veteran's various gastrointestinal 
problems, with no demonstrated relationship between that 
pathology and any incident or incidents of the veteran's 
period of active military service.  Treatment records which 
post-date the 1955 Board decision are by definition new, but 
are not material because they do not bear upon the question 
of when the ulcer disease was initially manifested.  The 
veteran's testimony, given at the time of a hearing before 
the undersigned Acting Member of the Board in September 2003, 
essentially repeats contentions considered at the time of the 
aforementioned Board decision.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that his ulcer disease had its onset during his brief 
period of service.  His written contentions and his testimony 
are helpful to the Board in understanding the effect his 
disability has upon his life and daily functioning.  However, 
since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding the 
etiology and initial onset of his ulcer disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board does not doubt 
the sincerity of the veteran's testimony.  However, that 
testimony, in and of itself, does not provide a persuasive 
basis for a grant of the benefit sought in light of the 
evidence as a whole.  That evidence, especially the medical 
evidence, is to the effect that the veteran's duodenal ulcer 
disease preexisted his entry upon active service, and 
underwent no aggravation therein.  Accordingly, the veteran's 
claim for service connection must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for duodenal ulcer disease, 
the benefit sought on appeal is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



